Dickinson, Judge, delivered the opinion of the court: At the return .term of this case, Ashley and Ringo filed a motion to dismiss for want of sufficient bond for costs, (.Palmer and Southmayd, being non-residents) and also for a material variance between the writ and declaration. No action was had upon the motions until after a de-murrcr was put into the declaration, when the motion for insufficiency in the appeal bond was reversed and sustained, the case dismissed, and judgment entered for costs, from which Palmer and Southmayd appealed, The same question is presented in the case of Means vs. Cromwell and Guthrey, decided at the present term of this court. It is, therefore, unnecessary to investigate the subject anew, as the same reasoning applies in this as in the case referred to. The judgment of the Circuit Court of Pulaski county must, therefore, be reversed with costs, and the case remanded for further proceedings to be had therein, in conformity with the opinion expressed in the case of Means vs. Guthrey.